DETAILED ACTION
	This is a final Office Action on the merits for application 16/723,957. Receipt of the amendments and arguments filed on 10/12/2021 is acknowledged.
Claims 1-20 are pending.
Claims 12-19 are withdrawn from consideration.
Claims 1-11 and 20 are examined.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Calleja (U.S. Publication 2009/0201687) or, in the alternative, under 35 U.S.C. 103 as obvious over Calleja in view of Bolvi (U.S. Publication 2011/0115402).
Regarding claim 1, Calleja discloses a truss with integrated wiring (see figure 5D, where the truss can be the horizontal segment of the corner truss of figure 5D), comprising:
a plurality of chords (the truss comprises of three chords #501/502/503 to form a triangular truss) coupled together with a plurality of support members (the serpentine webbing extending between each chord are considered the support members of the truss), wherein at least one chord of the plurality of chords includes a hollow space (the internal, hollow space of the chord formed by the slot #509 along the length of the chord as depicted in figure 5D) along a length of the at least one chord of the plurality of chords (see figure 5D);
a first set of electrical connectors situated near a first end of the at least one chord of the plurality of chords, wherein the first set of electrical connectors is outside of the hollow space (as depicted in figure 5D, the first set of electrical connectors can be considered formed by element #520 which extends from the first end of chord #502, where the conductive spring elements that extend from the sides of the connector element #520 and into the power tracks #228 and #230 of an adjacent chord are considered the electrical connectors of the set); and
a second set of electrical connectors situated near a second end of the at least one chord of the plurality of chords, wherein the second set of electrical connectors is outside of the hollow space (as depicted in figure 12A, the second set of electrical connectors can be considered formed at the wire sockets #1218 at the second end of chord #502 opposite to the first end, where the sockets are configured to receive wires #1214 to attach the two corner segment trusses to one another), and wherein 
However, if the Examiner is considered to over broadly interpret the invention of Calleja as comprising of one or more female connectors for the second set of electrical connectors which are positioned outside of the hollow cavity of the chord, it is highly well known in the art, as evidenced by Bolvi, that power and data can be transferred between trusses of an assembly using housings, where one end of the housing comprises of female power #260 and data #430 sockets/receptacles while the other end can be considered to comprise of male connectors #240 and #230 that are to extend and be received within the receptacles of an adjacent truss and thus power the chords with the same electricity and data. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the ends of Calleja such that they comprise of female connectors positioned exterior of the hollow cavity of the chord in order to be connected by a power tail/wire to an adjacent chord, as taught in Bolvi, in order to make connection of such chords to one another quicker and easier during assembly.
Regarding claim 2, Calleja discloses, or in the alternative in view of Bolvi render obvious, the truss is a first truss and the second set of electrical connectors is 
Regarding claim 3, Calleja discloses, or in the alternative in view of Bolvi render obvious, the first set of electrical connectors includes one or more male connectors (the spring connectors of the connector #520 of Calleja are considered the male connectors).
Regarding claim 4, Calleja discloses, or in the alternative in view of Bolvi render obvious, the first set of electrical connectors includes at least a first power connector configured to transfer an electrical power, wherein the second set of electrical connectors includes at least a second power connector configured to transfer the electrical power (the first connectors of element #520 of Calleja are configured to transfer power between adjacent chords), wherein the set of electrical wires includes a plurality of electrical wires configured for transferring the electrical power, and wherein the at least the first and second power connectors are electrically coupled through the plurality of electrical wires configured for transferring the electrical power (see figure 4A, where the connectors of figure 5D of Calleja are similarly connected to wires #410/412 to transfer power between the two ends of the truss).
Regarding claim 5, Calleja discloses, or in the alternative in view of Bolvi render obvious, an access rail (the access rail can be considered positioned along the slot #509 of Calleja and which comprises of protrusions that allow for access to receive 
Regarding claim 6, Calleja discloses, or in the alternative in view of Bolvi render obvious, an equipment (Calleja; #312) coupled to the truss (see figure 3A of Calleja, where the equipment is to be placed at such a corner truss of figure 5D as well), wherein the equipment is electrically coupled to the access rail (see paragraph 42) However, if the Examiner is considered to over broadly interpret the corner truss of Calleja as comprising of such a light equipment #312, it would have been obvious to have attached the light equipment #312 of Calleja to the corner truss slot of figure 5D as well in order to provide light at such a location and thus use the slot as provided and intended and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, Calleja discloses, or in the alternative in view of Bolvi render obvious, wherein the equipment is a lighting equipment, a video equipment or an audio equipment (element #312 of Calleja is lighting equipment).
Regarding claim 9, Calleja discloses, or in the alternative in view of Bolvi render obvious, wherein the first set of electrical connectors includes at least a first connector configured to transfer a data signal, and wherein the second set of electrical connectors includes at least a second connector configured to transfer the data signal (since electricity and power cables can be used to transfer data signals, the connector #520 of 
Regarding claim 10, Calleja discloses, or in the alternative in view of Bolvi render obvious, wherein the first set of electrical connectors includes at least a first connector configured to transfer a control signal, and wherein the second set of electrical connectors includes at least a second connector configured to transfer the control signal (since electricity and power cables can be used to transfer data and control signals, the connector #520 of Calleja, as explained above, can thus be considered “configured to” transfer control signals as defined).
Regarding claim 11, Calleja discloses, or in the alternative in view of Bolvi render obvious, the at least one chord of the plurality of chords includes one or more accessibility ports (Calleja; #509) along the length of the at least one chord of the plurality of chords (see figure 5D of Calleja), the one or more accessibility ports including a fourth set of electrical connectors (Calleja; #312), the fourth set of electrical connectors being coupled to the first set of electrical connectors via the set of electrical wires housed in the hollow space (see figure 3B and paragraph 42 of Calleja, where the slots and power tracks of figure 5D would be similarly configured) However, if the Examiner is considered to over broadly interpret the corner truss of Calleja as comprising of such a light equipment #312, it would have been obvious to have attached the light equipment #312 of Calleja to the corner truss slot of figure 5D as well in order to provide light at such a location and thus use the slot as provided and intended and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 
Regarding claim 20, Calleja discloses a method for constructing a truss (the corner truss of figure 5D) with integrated wiring, the method comprising:
coupling a plurality of chords (#501, #502 and #503) together with a plurality of support members (the serpentine webbing extending between adjacent chords as depicted in figure 5D), wherein at least one chord (the bottom, horizontal chord #502 of figure 5D) of the plurality of chords includes a hollow space (the slot #509 forms the portion of the hollow space of the chord) along a length of the at least one chord of the plurality of chords (see figure 5D);
coupling a first set of electrical connectors near a first end of the at least one chord of the plurality of chords, wherein the first set of electrical connectors is outside of the hollow space (as depicted in figures 2A and 5D, the first set of electrical connectors can be considered formed by element #520 which extends from the first, right end of chord #502, where the conductive spring elements that extend from the sides of the connector element #520 and into the power tracks #228 and #230 of an adjacent chord are considered the electrical connectors of the set);
coupling a second set of electrical connectors near a second end of the at least one chord of the plurality of chords, wherein the second set of electrical connectors is outside of the hollow space (as depicted in figure 12A, the second set of electrical connectors can be considered formed by the sockets #1218 that extend from the second, left end of the chord #502, where such sockets #1218 extend outside of such a slot, hollow space formed within the chord); and
coupling the first set of electrical connectors to the second set of electrical connectors through a set of electrical wires housed in the hollow space of the at 
However, if the Examiner is considered to over broadly interpret the invention of Calleja as comprising of one or more female connectors for the second set of electrical connectors which are positioned outside of the hollow cavity of the chord, it is highly well known in the art, as evidenced by Bolvi, that power and data can be transferred between trusses of an assembly using housings, where one end of the housing comprises of female power #260 and data #430 sockets/receptacles while the other end can be considered to comprise of male connectors #240 and #230 that are to extend and be received within the receptacles of an adjacent truss and thus power the chords with the same electricity and data. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the ends of Calleja such that they comprise of female connectors positioned exterior of the hollow cavity of the chord in order to be connected by a power tail/wire to an adjacent chord, as taught in Bolvi, in order to make connection of such chords to one another quicker and easier during assembly.

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Calleja in view of Ruhland et al. (U.S. Publication 2017/0082266) and Krahenbuhl et al. (U.S. Patent 6,233,878), or in the alternative in view of Bolvi, Ruhland et al., and Krahenbuhl et al.
Regarding claim 8, Calleja disclose, or in the alternative in view of Bolvi render obvious, the light fixture can manually move along the slots of the track of the chord and thus does not specifically disclose a gear track coupled to the access rail which is configured to be engaged by a motorized gear of the lighting equipment and move the equipment along the gear track. However, it is highly well known in the art, as evidenced by Ruhland et al., that such track lighting equipment elements can be moved manually or automatically by electric motors. See paragraph 37. Though Ruhland et al. does not specifically disclose nor depict the motor mechanism to move the equipment along the powered track, it is highly well known in the art, as evidenced by Krahenbuhl et al., that such suspended tracks which comprise of conductor grooves #21 that extend within a hollow portion of the track can be used to support motorized equipment. The equipment comprises of a motor #17 that receives power from the conductor grooves using collectors #33 and #34, which motor would then turn gear #25 that would move along a toothed belt #24 of the track and thus allow lateral movement of the equipment along the track. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed track of Calleja so as to comprise of a gear track which is to engage a gear and motor of equipment that can receive power from the track and move laterally along the track, as taught in Ruhland et In re Venner, 120 USPQ 192 (CCPA 1958).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejection of the previous Office Action is withdrawn.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the slots 507-510 of the corner section of figure “5D of Calleja are internal to the power chord 502” and thus “are not outside of the power chord 502” as presently defined, the claim limitations define that such female electrical connectors are outside of the hollow space and not, necessarily outside of the power chord itself. Furthermore, the Examiner used the socket elements #1218 at the end of the power chord which are configured to receive and attach to wires #1214 outside of such a power chord hollow space in order to meet such limitations for the female connectors as presently defined. Since such sockets are positioned outside of 
Regarding Applicant’s arguments that “there is no motivation in Calleja to replace the interconnector 206 with a female connector,” as shown in figure 12A of Calleja, the corner trusses comprise of interconnector plugs #1218 used to electrically connect two adjacent corner truss segments to one another. Though Calleja does not specifically disclose how such a wire #1214 is to attach to such a socket, it would have thus been obvious to have included a female connector for such a socket as taught in Bolvi in order to make such a connection quicker and easier during installation of such corner trusses and thus provide power to both of such trusses in the installed state. The Examiner is thus modifying such sockets #1218 at the ends of such corner truss segments as depicted in figure 12A and not the connector #206 as suggested by Applicant and such a modification to Calleja in view of Bolvi would thus provide the same final structure and functions for the truss element using known connectors in the art and thus render such a claimed invention obvious. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635